                                              Case 5:19-cv-03526-EJD Document 28 Filed 03/19/21 Page 1 of 7




                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4                                           SAN JOSE DIVISION

                                   5
                                         JAMES E WALKER,
                                   6                                                         Case No. 5:19-cv-03526-EJD
                                                         Plaintiff,
                                   7                                                         ORDER GRANTING MOTION TO
                                                   v.                                        DISMISS PETITION FOR WRIT OF
                                   8                                                         HABEAS CORPUS AS UNTIMELY
                                         ERIC ARNALD,
                                   9                                                         Re: Dkt. No. 22
                                                         Defendant.
                                  10

                                  11            Petitioner James E. Walker filed this action seeking a writ of habeas corpus pursuant to 28

                                  12   U.S.C. § 2254. Respondent filed a motion to dismiss arguing that the petition for writ of habeas
Northern District of California
 United States District Court




                                  13   corpus is time barred and procedurally defaulted. See Motion to Dismiss Habeas Corpus Petition

                                  14   as Untimely (“Mot.”), Dkt No. 22. Petitioner has filed an opposition (“Opp.”), to which

                                  15   Respondent has replied (“Reply”). See Dkt. Nos. 26, 27. For the reasons set forth below, the

                                  16   Court GRANTS Respondent’s motion to dismiss.

                                  17     I.     BACKGROUND
                                  18            Petitioner is a state prisoner in the custody of the California Department of Corrections and

                                  19   Rehabilitation at Solano State Prison. On September 22, 2004, Petitioner withdrew his initial plea

                                  20   of not guilty, and entered a plea of no contest to two counts of spousal abuse, assault with a

                                  21   firearm, and false imprisonment, arising from four separate incidents in which his wife was the

                                  22   victim. Mot., Ex. A at 2-3. Petitioner admitted personally inflicting great bodily injury on his

                                  23   wife in connection with the spousal abuse counts, having served a prior prison term, and having

                                  24   four strikes recorded for purposes of California’s Three Strikes sentencing law. Id. On January

                                  25   20, 2005, the Santa Clara County Superior Court held a sentencing hearing in Petitioner’s case.

                                  26   After the court heard and denied Petitioner’s Romero Motion to strike his prior “strike”

                                  27
                                       Case No.: 5:19-cv-03526-EJD
                                  28   ORDER GRANTING MOTION TO DISMISS PETITION FOR WRIT OF HABEAS CORPUS
                                       AS UNTIMELY
                                                                         1
                                          Case 5:19-cv-03526-EJD Document 28 Filed 03/19/21 Page 2 of 7




                                   1   convictions, the court sentenced Petitioner to the aggregate, indeterminate term of 108 years to life

                                   2   in prison. Id. at 3; see also Petition for Writ of Habeas Corpus, Dkt. No. 1 Ex. A (“January 20,

                                   3   2005 Sentencing Hearing Transcript”) at 10. The sentence consisted of four consecutive terms of

                                   4   25 years to life in prison on the underlying counts and four consecutive years on each of the two

                                   5   great bodily injury enhancements pursuant to California state sentencing enhancement provisions.

                                   6   Mot., Ex. A at 3.

                                   7          The following procedural background is undisputed:

                                   8          Petitioner filed a timely notice of appeal with the California Court of Appeal affirming the

                                   9   judgment on July 20, 2006. See Mot., Ex. A.

                                  10          On August 29, 2006, Petitioner filed a petition for review in the California Supreme Court.

                                  11   The California Supreme Court denied review on October 11, 2006. Mot., Ex. B (Docket of

                                  12   California Supreme Court, S126162).
Northern District of California
 United States District Court




                                  13          On June 9, 2008, Petitioner filed a petition for writ of habeas corpus in the California

                                  14   Court of Appeal. The petition was denied by the court of appeal on June 11, 2008. Mot., Ex. C

                                  15   (Docket of California Court of Appeal, A121738).

                                  16          Petitioner then filed a petition for writ of habeas corpus in the San Mateo County Superior

                                  17   Court on September 5, 2017. The superior court denied the petition on January 24, 2018. Petition

                                  18   for Writ of Habeas Corpus at 12, 64-65.

                                  19          On March 29, 2018, Petitioner filed another petition for writ of habeas corpus in San

                                  20   Mateo County Superior Court. The superior court denied the petition on June 26, 2018. Id. at 60-

                                  21   61 (June 26, 2018 Order of Denial).

                                  22          On August 3, 2018, Petitioner filed a petition for writ of habeas corpus in the California

                                  23   Court of Appeal. The court of appeal denied the petition on August 29, 2018. Mot., Ex. D

                                  24   (Docket of California Court of Appeal, A154957).

                                  25          On October 9, 2018, Petitioner filed a petition for writ of habeas corpus in the California

                                  26   Supreme Court. The California Supreme Court denied the petition on March 20, 2019. Mot., Ex.

                                  27
                                       Case No.: 5:19-cv-03526-EJD
                                  28   ORDER GRANTING MOTION TO DISMISS PETITION FOR WRIT OF HABEAS CORPUS
                                       AS UNTIMELY
                                                                         2
                                              Case 5:19-cv-03526-EJD Document 28 Filed 03/19/21 Page 3 of 7




                                   1   E (Docket of California Supreme Court, S251818).

                                   2            Petitioner then filed the instant federal petition for writ of habeas corpus on June 19, 2019.

                                   3   Petitioner raises five grounds of relief: (1) improper sentencing increase by facts not found by a

                                   4   jury; (2) failure to dismiss strike enhancements; (3) ineffective assistance of counsel related to a

                                   5   no contest plea not made knowingly and intelligently; (4) that the sentence constitutes cruel and

                                   6   unusual punishment; and (5) that the cumulative effect of the previous errors prejudiced him.

                                   7    II.     DISCUSSION
                                   8            A.   Overview
                                   9            The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) became law on

                                  10   April 24, 1996, and imposed for the first time on state prisoners a one-year statute of limitations

                                  11   for filing federal petitions for a writ of habeas corpus. In relevant part, § 2244(d)(1)(A) requires

                                  12   state prisoners challenging non-capital state convictions or sentences to file their habeas petitions
Northern District of California
 United States District Court




                                  13   within one year of the latest of the date on which the judgment became final after the conclusion

                                  14   of direct review or the time passed for seeking such direct review. 28 U.S.C. § 2244(d)(1)(A).

                                  15   With respect to subsection (A), “direct review” concludes upon the United States Supreme Court’s

                                  16   denial of certiorari review of a state court conviction, or upon the expiration of the time for filing a

                                  17   petition for certiorari review in the United States Supreme Court. Bowen v. Roe, 188 F.3d 1157,

                                  18   1159 (9th Cir. 1999); see also Miranda v. Castro, 292 F.3d 1063, 1065 (9th Cir. 2002) (where

                                  19   petitioner did not file petition for certiorari, his conviction became final ninety days after

                                  20   California Supreme Court denied review);

                                  21            Here, the California Supreme Court denied review of Petitioner’s case on October 11,

                                  22   2006. Mot., Ex. B. Petitioner did not petition for certiorari in the United States Supreme Court

                                  23   and thus, his case became final 90 days later on January 9, 2007. See Bowen, 188 F.3d at 1158.

                                  24   Therefore, the limitations period began running on January 9, 2007, giving petitioner until January

                                  25   9, 2008 to file his federal petition for writ of habeas corpus. See Patterson v. Stewart, 251 F.3d

                                  26   1243, 1246 (9th Cir. 2001). The instant petition, filed on June 9, 2019, is untimely absent tolling.

                                  27
                                       Case No.: 5:19-cv-03526-EJD
                                  28   ORDER GRANTING MOTION TO DISMISS PETITION FOR WRIT OF HABEAS CORPUS
                                       AS UNTIMELY
                                                                         3
                                           Case 5:19-cv-03526-EJD Document 28 Filed 03/19/21 Page 4 of 7




                                   1   Petitioner concedes that he did not file the instant petition within the statutory period and thus, is

                                   2   not entitled to statutory tolling. Opp. at 3. However, Petitioner contends he is entitled to equitable

                                   3   tolling because both his trial and appellate attorneys did not provide him with the Santa Clara

                                   4   County Superior Court’s transcript from his January 20, 2005 sentencing hearing or his plea

                                   5   agreement after many requests. Id. at 4. For Petitioner, this “professional misconduct” created an

                                   6   extraordinary circumstance which he argues entitles him to equitable tolling. Id. Thus, the Court

                                   7   now considers whether Petitioner is entitled to relief from AEDPA’s one-year statute of

                                   8   limitations based on the equitable tolling doctrine.

                                   9          B.    Standard for Equitable Tolling
                                  10          The Supreme Court has determined that AEDPA’s statute of limitations is not

                                  11   jurisdictional and is therefore subject to equitable tolling in appropriate cases. Holland v. Florida,

                                  12   560 U.S. 631, 645 (2010). “When external forces, rather than a petitioner’s lack of diligence,
Northern District of California
 United States District Court




                                  13   account for the failure to file a timely claim, equitable tolling of the statute of limitations may be

                                  14   appropriate.” Miles v. Prunty, 187 F.3d 1104, 1107 (9th Cir. 1999). However, equitable tolling is

                                  15   unavailable in most cases because extensions should be granted only if “extraordinary

                                  16   circumstances beyond a prisoner’s control make it impossible to file a petition on time.”

                                  17   Calderon v. United States Dist. Court (Beeler), 128 F.3d 1283, 1288 (9th Cir. 1997) (internal

                                  18   quotations omitted), overruled in part on other grounds by Calderon v. United States Dist. Court

                                  19   (Kelly), 163 F.3d 530 (9th Cir. 1998) (en banc). The party seeking equitable tolling bears the

                                  20   burden of establishing two elements: “(1) that he has been pursuing his rights diligently, and (2)

                                  21   that some extraordinary circumstance stood in his way,” preventing timely filing. Holland, 560

                                  22   U.S. at 649 (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)). With respect to the first

                                  23   element, the diligence required to establish entitlement to equitable tolling is “reasonable

                                  24   diligence.” Holland, 560 U.S. at 653. As to the second element, a prisoner must show a causal

                                  25   connection between the grounds upon which he asserts a right to equitable tolling and his inability

                                  26   to timely file a federal habeas application. See Spitsyn v. Moore, 345 F.3d 796, 799 (9th Cir.

                                  27
                                       Case No.: 5:19-cv-03526-EJD
                                  28   ORDER GRANTING MOTION TO DISMISS PETITION FOR WRIT OF HABEAS CORPUS
                                       AS UNTIMELY
                                                                         4
                                             Case 5:19-cv-03526-EJD Document 28 Filed 03/19/21 Page 5 of 7




                                   1   2003) (petitioner must show that extraordinary circumstances were the cause of his untimeliness).

                                   2           Whether equitable tolling is appropriate turns on an examination of detailed facts. Lott v.

                                   3   Mueller, 304 F.3d 918, 923 (9th Cir. 2002). “[T]he threshold necessary to trigger equitable tolling

                                   4   [under AEDPA] is very high, lest the exceptions swallow the rule.” Miranda v. Castro, 292 F.3d

                                   5   1063, 1066 (9th Cir. 2002) (quoting United States v. Marcello, 212 F.3d 1005, 1010 (7th Cir.

                                   6   2000)). At the same time, “[r]ather than let procedural uncertainties unreasonably snuff out a

                                   7   constitutional claim, the issue of when grave difficulty merges literally into ‘impossibility’ should

                                   8   be resolved in [a petitioner’s] favor.” Lott, 304 F.3d at 925.

                                   9           C.    Analysis
                                  10           To the extent Petitioner attempts to argue that the statute of limitations period should have

                                  11   been equitably tolled while he obtained the January 20, 2005 sentencing hearing transcript and a

                                  12   copy of his plea agreement from his trial and appellate counsel, that argument fails. Specifically,
Northern District of California
 United States District Court




                                  13   Petitioner claims that he requested that his trial attorney provide the documents on at least four

                                  14   separate occasions from 2006-2016. Opp., Declaration of James Walker ¶ 4. Petitioner also asserts

                                  15   that he requested that his appellate attorney provide him with the documents on two occasions but that

                                  16   “she refused to answer.” Id. ¶ 7. Moreover, Petitioner claims that on two separate occasions between

                                  17   2007 and 2010, he wrote to the San Mateo County Superior Court requesting the documents but that

                                  18   “he never received a response.” Id. ¶ 8. Finally, Petitioner asserts that he asked his “correctional

                                  19   counselors” for the documents at a point of incarceration between 2006 and 2018, but “to no avail.”

                                  20   Id. ¶ 9. Petitioner claims he did not receive the sentencing hearing transcript and a copy of his plea

                                  21   agreement until 2018, when he contacted the prison “Record Analyst,” who provided the documents

                                  22   “[w]ithin a week after forwarding [his] inquiry.” Id. ¶ 12. Once he received the documents, Petitioner

                                  23   declares that he filed a petition for writ of habeas corpus in the San Mateo County Superior Court. Id ¶

                                  24   14.

                                  25           Although in certain circumstances a lack of access to legal resources may be an extraordinary

                                  26   circumstance warranting equitable tolling, see, e.g., Lott v. Mueller, 304 F.3d at 924-25, the Court

                                  27
                                       Case No.: 5:19-cv-03526-EJD
                                  28   ORDER GRANTING MOTION TO DISMISS PETITION FOR WRIT OF HABEAS CORPUS
                                       AS UNTIMELY
                                                                         5
                                           Case 5:19-cv-03526-EJD Document 28 Filed 03/19/21 Page 6 of 7




                                   1   finds that Petitioner’s allegations that he could not obtain a copy of his plea agreement or sentencing

                                   2   hearing transcript from his counsel or the superior court are inadequate to justify equitable tolling of

                                   3   AEDPA’s limitations period for more than eleven years. First, Petitioner does not explain what

                                   4   information he needed from the sentencing hearing transcript or his plea agreement to prepare his

                                   5   federal petition for writ of habeas corpus. In fact, the nature of Petitioner’s claims is such that he

                                   6   would have known the important facts supporting his claims at the moment the judge denied his

                                   7   Romero Motion and when the judge imposed the unexpected sentence that was more than what

                                   8   Petitioner believed his counsel had discussed with him when reviewing his plea agreement. At the

                                   9   sentencing hearing on January 20, 2005, Petitioner was present and was given an opportunity to make

                                  10   a statement on the record before he was sentenced. January 20, 2005 Sentencing Hearing Transcript

                                  11   at 18. The judge went charge by charge and stated the sentence she imposed for each crime and the

                                  12   rationale for why she was imposing the sentence that she did. Id. at 20-22.
Northern District of California
 United States District Court




                                  13           If Petitioner’s account is true that his counsel was not truthful about the terms of the plea

                                  14   agreement, he knew on January 20, 2005, that he had not received the sentence that he believed he had

                                  15   agreed to. Plaintiff has not explained why, armed with such knowledge, it took him more than eleven

                                  16   years after his conviction was affirmed to file his federal petition for writ of habeas corpus. The

                                  17   sentencing hearing transcript and plea agreement were not necessary for Petitioner to file a federal

                                  18   petition for writ of habeas corpus as, “petitioners are not required by 28 U.S.C. § 2254 or the Rules

                                  19   Governing § 2254 Cases to attach to their petitions, or to file separately, state-court records,” unless

                                  20   they challenge the sufficiency of the evidence. Pliler v. Ford, 542 U.S. 225, 232 (2004); see United

                                  21   States v. Battles, 362 F.3d 1195, 1196–99 (9th Cir. 2004) (expressing doubt that counsel’s delay in

                                  22   turning over a full set of transcripts actually prevented petitioner from meeting the statute of

                                  23   limitations); Lloyd v. Yanatta, 296 F.3d 630, 634 (7th Cir. 2002) (“equitable tolling does not excuse

                                  24   [petitioner’s] late filing simply because he was unable to obtain a complete trial transcript before he

                                  25   filed his § 2254 petition”).

                                  26           Additionally, it does not appear to the Court that Petitioner was reasonably diligent in

                                  27
                                       Case No.: 5:19-cv-03526-EJD
                                  28   ORDER GRANTING MOTION TO DISMISS PETITION FOR WRIT OF HABEAS CORPUS
                                       AS UNTIMELY
                                                                         6
                                              Case 5:19-cv-03526-EJD Document 28 Filed 03/19/21 Page 7 of 7




                                   1   pursuing his rights. Petitioner can point to only 6 requests made to his trial and appellate counsel from

                                   2   2005 to 2016 for the documents. Petitioner only made two requests to the San Mateo Superior Court

                                   3   between 2007 to 2010 and one request to his “correctional counselors” at an unspecified time. Rather

                                   4   than review his requests immediately, Petitioner made sporadic requests over the course of his

                                   5   incarceration. Coming as they did after many years of inactivity; these requests are insufficient to

                                   6   show that Petitioner was diligently pursuing his rights.

                                   7            Therefore, Petitioner has not shown that, despite his own diligence, “the hardship caused by

                                   8   lack of access to his materials was an extraordinary circumstance” that resulted in the untimeliness of

                                   9   his petition. Waldron–Ramsey v. Pacholke, 556 F.3d 1008, 1013 (9th Cir. 2009) (holding that

                                  10   petitioner was not entitled to equitable tolling for alleged deprivation of access to his legal materials

                                  11   where he did not point to any specific instance in which he needed a particular document and could not

                                  12   procure it). Petitioner is thus not entitled to equitable tolling of the statute of limitations and his
Northern District of California
 United States District Court




                                  13   petition must be dismissed as untimely.

                                  14            Further, a certificate of appealability will not issue. See 28 U.S.C. § 2253(c). This is not a

                                  15   case in which “jurists of reason would find it debatable whether the petition states a valid claim of the

                                  16   denial of a constitutional right and that jurists of reason would find it debatable whether the district

                                  17   court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

                                  18   III.     CONCLUSION
                                  19            For the foregoing reasons, the instant petition for writ of habeas corpus is barred by AEDPA’s

                                  20   one-year statute of limitations. The Court GRANTS Respondent’s motion to dismiss and

                                  21   DISMISSES the petition with prejudice. The Clerk shall enter judgment in favor of Respondent and

                                  22   close the file.

                                  23            IT IS SO ORDERED

                                  24   Dated: March 19, 2021

                                  25                                                        ______________________________________
                                                                                            EDWARD J. DAVILA
                                  26                                                        United States District Judge
                                  27
                                       Case No.: 5:19-cv-03526-EJD
                                  28   ORDER GRANTING MOTION TO DISMISS PETITION FOR WRIT OF HABEAS CORPUS
                                       AS UNTIMELY
                                                                         7
